NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 28 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50413

              Plaintiff - Appellee,               D.C. No. 8:08-cr-00174-AG

    v.
                                                  MEMORANDUM*
 RONALD WEBSTER HENDERSON,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Ronald Webster Henderson appeals from the district court’s judgment and

challenges the modification of his supervised release conditions to prohibit

possession of sexually explicit material. We have jurisdiction under 28 U.S.C.

§ 1291, and we vacate and remand.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Henderson contends that the district court abused its discretion by modifying

his conditions of supervised release to include a prohibition on possessing

materials that depict or describe “sexually explicit conduct” as defined in 18

U.S.C. § 2256(2). Henderson argues that the condition is overbroad and imposes

a greater deprivation of liberty than is reasonably necessary. In light of

Henderson’s history and the possible connection between viewing adult

pornography and viewing child pornography, the district court did not abuse its

discretion when it concluded that a restriction on Henderson’s access to adult

pornography was necessary to achieve the goals of supervised release. See 18

U.S.C. § 3583(e); United States v. Gnirke, 775 F.3d 1155, 1159, 1162-63 (9th Cir.

2015). The condition as written, however, extends to non-pornographic materials

involving adults, which is not justified by the record and deprives Henderson of

more liberty than is reasonably necessary. See Gnirke, 775 F.3d at 1166. The

district court, which did not have the benefit of Gnirke when it decided this case,

appears to have intended that the condition prohibit only possession of adult

pornography. We, therefore, vacate the condition as written and remand for the

district court to reimpose the condition consistent with Gnirke. See id.

      VACATED and REMANDED with instructions.

                                          2                                   14-50413